DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to provisional Applications No. 62/475,635 filed March 23, 2017, 62/475,618 filed March 23, 2017, and 62/475,603 filed March 23, 2017.

Status of Claims 
This Office Action is responsive to the amendment filed on February 9, 2021. As directed by the amendment: claims 1, 6, and 11 have been amended. Thus, claims 1-2, 4-17, and 19-21 are presently pending in this application.
Applicant’s amendments obviate the previous objections of claim 11. Claim 1 was previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Claims 1-2, 4-6, and 8-10 were previously rejected under 35 U.S.C. 103 as being unpatentable over Clancy et al. (U.S. Pub. No. 2009/0241948) in view of Zheng et al. (U.S. Pub. No. 2017/0143931) in view of Bowman et al. (U.S. Pub. No. 2015/0165146) in view of Gradon et al. (U.S. Pub. No. 2004/0079370). Claims 11-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Clancy et al. (U.S. Pub. No. 2009/0241948) in view of Power et al. (U.S. Pub. No. 2009/0308384) in view of Bowman et al. (U.S. Pub. No. 2015/0165146). Claim 7 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Xu (U.S. Pub. No. 2016/0130715). Claim 21 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Power et al. (U.S. Pub. No. 2009/0308384). Claims 16-17 and 19-20 were previously indicated as being allowable. Applicant’s amendments, including Examiner’s 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Torrey Spink on February 25, 2021.
The application has been amended as follows: 
Claim 1 currently recites "a delivery lumen that interfaces with a patient's airway", ln 4-5 shall now read --a delivery lumen that is configured to interface with a patient's airway--.

Claim 1 currently recites "a flow sensor disposed within the open interior of the conduit adapter", ln 10 shall now read --a flow sensor coupled with the open interior of the conduit adapter--.

Claim 10 currently recites "wherein the artificial respiration system comprises at least one of a ventilator, a continuous positive airway pressure (CPAP) machine, and a humidifier.", ln 1-3 shall now read --wherein the artificial respiration system comprises one of a ventilator, a continuous positive airway pressure (CPAP) machine, and a humidifier.--.

Claim 11 currently recites "a delivery lumen that interfaces with a patient's airway", ln 4-5 shall now read --a delivery lumen that is configured to interface with a patient's airway--.



Claim 15 currently recites “wherein the artificial respiration system comprises at least one of a ventilator, a continuous positive airway pressure (CPAP) machine, and a humidifier.”, ln 1-3 shall now read --wherein the artificial respiration system comprises one of a ventilator, a continuous positive airway pressure (CPAP) machine, and a humidifier.--.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Prior art of record Clancy et al. discloses a method of retrofitting an aerosol delivery system (Fig. 3, 12), comprising coupling a conduit adapter (30; Fig. 1a, 1b, 4; ¶ 0101) between an existing artificial respiration system (100, 101, 102; Fig. 1(a); Abstract; ¶ 0073) and a delivery lumen [106; Fig. 1(a), 1(b); Abstract; ¶¶ 0073, 0115], wherein the conduit adapter defines an open interior (Fig. 5) and comprises: a breath sensor (11; Fig. 12) configured to emit a signal as a patient breathes to detect a breathing pattern (Abstract; ¶¶ 0076, 0088, 0116-0119); and an aerosol generator (2; Fig. 1(a); Abstract) having an output that is in fluid communication with the open interior of the conduit adapter (Fig. 2, 4-5); interfacing the delivery lumen with the patient's airway [Abstract; ¶¶ 0073, 0084, 0087, 0101; Fig. 1(b), 12]; providing air to the patient using the respiratory system [Abstract; ¶¶ 0073, 0084, 0087, 0101; Fig. 1(b), 2-3, 12]; detecting a breath cycle using the breath sensor (Abstract; ¶¶ 0076, 0088, 0116-0119); communicating a signal associated with the detected breath cycle to a controller [3; Fig. 1(b), 2, 3, 6, 12; Abstract; ¶¶ 0074-0076; 0083-0088; 0091]; preloading fluid onto a vibratable member [2; 40, 41, 42, 43; Fig. 1(a)-5] with a pump (27; Fig. 1(b), 12; ¶¶ 0091-0096, 0133); and vibrating the vibratable member with a piezoelectric actuator (41; Fig. 4-5; ¶¶ 0048, 0106, 0114) to aerosolize the fluid and to introduce the aerosolized fluid to the patient's .
Clancy et al. does not specifically disclose the method comprising predicting the start of inhalation using the controller or preloading liquid medicament onto a vibratable member with a pump beginning at least 1% before a start of a predicted inhalation as measured by a duration of a predicted-inhalation, as recited in independent claim 16 and similarly in independent claims 1 and 11. 
Prior art of record Zheng et al. (U.S. Pub. No. 2017/0143931), Bowman et al. (U.S. Pub. No. 2015/0165146), Gradon et al. (U.S. Pub. No. 2004/0079370), Power et al. (U.S. Pub. No. 2009/0308384), Power et al. (U.S. Pub. No. 2002/0002975), and Xu (U.S. Pub. No. 2016/0130715) alone or in combination fail to remedy the deficiencies of Clancy et al. Thus independent claims 1, 11, 16 and dependent claims 2, 4-10, 14-15, 17 and 19-21 are rendered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785